      Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 1 of 8 PageID #: 1



~l!C!~V!~
 ri~rov ~ s. 2020                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
                                       _ _ _ _ _ _ _ _DIVISION
 BYMA~l
                                                           )
                                                           )

      Plaintiff(s),   QJher-·tne_ Ann ~t'tlflir            )
     v.                                                    )       Case No. - - - - - - - -
                                                           )           (to be assigned by Clerk of District Court)
                                                           )
                                                           )
                                                           )       JURY TRIAL DEMANDED
                                                           )
                                                           )          YEsC.         NorZ
      Defendant(s). (Enter above the full name(s)          )
      of all defendants in this lawsuit. Please            )
      attach additional sheets if necessary.)              )


                           EMPLOYMENT DISCRIMINATION COMPLAINT

               1.     This employment discrimination lawsuit is based on (check only those that apply):


              Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
              employment discrimination on the basis of race, color, religion, gender, or national origin.
              NOTE: In order to bring suit in federal district court under Title VIL you must first obtain
              a right-to-sue letter from the Equal Employment Opportunity Commission.

              Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq., for
              employment discrimination on the basis of age (age 40 or older).
              NOTE: In order to bring suit in federal district court under the Age Discrimination in
              Employment Act, you must first file charges with the Equal Employment Opportunity
              Commission.

          /   Americans with Disabilities Act of 1990, as amended, 42 U .S.C. §§ 1210 I, et seq.,
              for employment discrimination on the basis of disability.
              NOTE: In order to bring suit in federal district court under the Americans with
              Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
              Opportunity Commission.
Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 2 of 8 PageID #: 2




     Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment
     discrimination on the basis of a disability by an employer which constitutes a program or
     activity receiving federal financial assistance.
     NOTE: In order to bring suit in federal district court under the Rehabilitation Act of 1973,
     you must first file charges with the appropriate Equal Employment Office representative or
     agency.

     Other (Describe)




     2.      Plaintiffs name:
                                0
                                ~~i(l (\e
                                         PARTIES              y
                                                       ~'() 0 nCllXY1 ic
             Plaintift'saddress3i-\-o      4\Q\~GL \            '?-vktJ
                                    ri:;~~~:+·sox mo . bSo~I
                                        City/ County/ State/Zip dode




     3.




                                        Area code and telephone number

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                              2
Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 3 of 8 PageID #: 3




                                 ADMINISTRATIVE PROCEDURES

        6.          Did you file a charge of discrimination against the defendant(s) with the Missouri


Commission/" Human Rights?                        ~;~          J\C\
         IV{_Yes           Date filed:   ---~""'-"'-'----0/J.~_.-'---'-___J_.___
       _D_No

        7.          Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other fejrah1gency?

       ss/Yes
         #'•··-··
                          Date filed:       \
                                             "
                                                 ~/q         \\
        []_No

        8.          Have you received a Notice of Right-to-Sue Letter?

                                                              o_No
If yes, please attach a copy of the Jetter to this complaint.

        9.          If you are claiming age discrimination, check one of the following:

         ~O days or more have passed since I filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

        _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.



                                                        3
Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 4 of 8 PageID #: 4




                                NATURE OF THE CASE

    10.     The conduct complained of in this lawsuit involves (check only those that apply):

                  failure to hire me

             /iermination of my employment

            V     failure to promote me

            __ failure to accommodate my disability

            __ terms and conditions of my employment differ from those of similar employees

             /retaliation

            ~harassment
            __ other conduct (specify):




     Did you complain about this same conduct in your charge of discrimination?

             ~es                                 _Q_No




                                             4
Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 5 of 8 PageID #: 5




       11.     I believe that I was discriminated against because of my (check all that apply):

                   /race

               __ religion

               _    /ational origin

               .Y_    color

               ·/gender

                 /disability

                      age (birth year is:   _____)
                      other:



       Did you     sL     same reason(s) in your charge of discrimination?

                 [j_Yes                                _Q_ No
         12.     State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.




(Continue to page 6, if additional space is needed.)


                                                 5
Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 6 of 8 PageID #: 6




                                     6
   Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 7 of 8 PageID #: 7




          13.    The acts set forth in paragraph 12 of this complaint:

                 __!Rare still being committed by the defendant.

                 _D_ are no longer being committed by the defendant.
                 _D_ may still be being committed by the defendant.
                                     REQUEST FOR RELIEF

          State briefly and exactly what you want the Court to do for you. Make no legal arguments;



   citeCW~e+ 0 \n~s1e__ ~Is o~ +Yvz~\j~vmencui+
   ('e,cov--dl Grl\ ~ · ~hoLc\d \nb~\ll\\ \«tvn

\/G-,\ clS~o0chl lot}~ 3e~\l)Q5 b                                              0t\ h1th                 (ife_,
 (1V1d~1~~!±1 R~~f Proc~ ~~,t cHtto th~JEI~ 1£r;pk'
                                       Civil            £?Y
  my knowledge, information, and belief that this complaint: (I) is not being presented for an
  improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
  litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
  modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
  specifically so identified, will likely have evidentiary support after a reasonable opportunity for
  further investigation or discovery; and (4) the complaint otherwise complies with the requirements
  of Rule




                                                   7
 Case: 4:20-cv-01621-SRC Doc. #: 1 Filed: 11/16/20 Page: 8 of 8 PageID #: 8




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this_\2._ daY. of ~ D{f,rnbe.c , 20!JO
                      Signature of Plaintiff~~~




                                                  8
